Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 42-57 are pending in the application.
Examiner’s Note:
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Election/Restrictions
Applicant's election with traverse of Group II claims 42-57 in the reply filed on 11/12/2020 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement mischaracterized Applicant’s claims by focusing on specific steps of the independent claims rather than on what the claims are actually directed to as a whole.  Applicant further argues that .  
This is not found persuasive because, although the claims are directed to the computer implement method of manufacturing a completed object using additive manufacturing, each group are directed to a different modes of operation that would require a different filed of search, the prior applicable to one invention may not be applicable to another invention.  For example, group II is directed to a method that develop a modified building instruction based on the finished operation and forming a manufacturing plan that combines the building instruction with finishing instructions derived from the finishing operation, Group III is directed to a method using the manufacturing plan of building instruction and finishing instruction to manufacturing a completed object where the building instruction is directed to the building of interim object and the finishing instruction is directed to the finishing of the interim object, while Group I is direct to a method of modifying a manufacturing plan to produce a modified manufacturing plan in responsive to the determining whether the manufactured object has the desired characteristics of a digital representation.  Clearly, they are unrelated.  Therefore, the restriction is proper for the reason given above and there would be a serious search and examination burden if restriction were not required.       
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 42-57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, the claim recites “using a first set of building instructions….”.  It is unclear to examiner what is the “first set” of  building instructions referring to, in building the an interim object, since the specification does not provide any definition except indicating that a manufacturing plan may have instructions for both building and finishing an object.  For the purpose of compact prosecution, examiner will assume that the first set of building instruction can be any set of instructions that was used in building an interim object. 
Regarding claim 43-57, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 42-46, 50-57 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Budge et al. US Pub. No. 2018/0067464 (“Budge”).
see fig. 3], comprising:
using a first set of building instructions [processing] to operate an additive manufacturing machine to build an interim object;
[0013] FIG. 1 illustrates an exemplary control system ("system") 10, which may be used to design, plan, fabricate, and/or analyze a structure 12 having any desired shape, size, consist, and functionality. System 10 may include, among other things, an additive manufacturing machine ("machine") 14 and at least one computing device 16 operatively connected to machine 14. Machine 14 may be configured to create structure 12 under the guided control of computing device 16, for example by way of an additive manufacturing process. Although additive manufacturing processes utilizing one or more continuous reinforcements (e.g., fibers--F) and one or more curable matrixes (M) will be described below as one example of how structure 12 may be created, it should be noted that other processes known in the art could alternatively be utilized for this purpose and benefit from the disclosed control systems and methods. 

[0046] Once the readiness check of system 10 has been completed successfully, the selected design of structure 12, selected fabrication plan, and the PIP, may be provided to a Setup Module (Step 324) and the Processing Phase of structure fabrication may begin. The Setup Module may be responsible for setting up machine 14 to follow the selected plan and produce the selected design of structure 12 within the parameters of the PIP. The Setup Module will be described in more detail below.

finishing the interim object [post-processing] in a finishing operation to produce one completed object [see step 342];
[0039] As can be seen in the flowchart of FIG. 3, the creation of structure 12 may generally be divided into four different phases, including: pre-processing, processing, post-processing, and analysis. The pre-processing phase may generally be associated with defining of structure 12. The processing phase may generally be associated with forming of at least a base portion of structure 12. The post-processing phase may generally be associated with final finishing of the base portion of structure 12. The analysis phase may generally be associated with comparing of the pre-processing definition of structure 12 with observations of a physical embodiment of structure 12, as well as iterative adjusting of the previous phase(s) based on the comparison. 

[0051] The Post-Processing Phase may begin with processor 36 determining if the plan for fabrication of structure 12 calls for any post-processing activities (e.g., coating, sintering, machining, templating, electronics pick/place, etc.). When any of these activities are specified in the plan for fabrication of structure 12, control may advance from Step 342 to Step 344, where 

developing modified building instructions based on the finishing operation [see step 346, 348, 352]; 
[0052] The Analysis Phase may begin with testing of the just-fabricated structure 12 (Step 346). The testing may correspond with the specifications received at Step 300 and include, for example, hardness testing, strain testing, continuity testing, weight testing, buoyancy testing, etc. Results from the testing may then be compared to the specifications (Step 348) to determine if structure 12 has satisfied the corresponding requirements. If the requirements have not been adequately satisfied, structure 12 may be rejected (Step 350), the CAD Module may be updated (Step 352), and control may return to Step 302. Updating of the CAD Module may include, among other things, adjustments of data 46 and/or associated maps/algorithms (e.g., adjustments of hardness relationships, tensile relationships, density relationships, material-type relationships, processing parameter relationships, etc.) that are stored within memory 42 and relied upon by apps 48 to generate the possible designs, to generate the possible plans, and/or to optimize the designs and plans. When the requirements of structure 12 have been proven satisfied, structure 12 may be accepted and the process may be repeated to fabricate another unit of structure 12.

forming a manufacturing plan that combines the modified building instructions with finishing instructions derived from the finishing operation [see par. 0052 and fig. 3].
Regarding claim 43, Budge discloses using the manufacturing plan to manufacture another completed object [par. 0052 - When the requirements of structure 12 have been proven satisfied, structure 12 may be accepted and the process may be repeated to fabricate another unit of structure 12].
Regarding claim 44, Budge discloses the manufacturing plan is used in the same additive manufacturing machine that was used to build the interim object [see fig. 1].
Regarding claim 45, Budge discloses modified building instructions include a change in orientation of an interim object to be built. [par. 0061 - processor 36 may slice a virtual model of structure 12 into any number of sequentially executable planes having any orientation that promotes fabrication efficiency; par. 0059].
par. 0052 - material-type relationships; par. 0059, 0083, 0088].
Regarding claim 50, Budge discloses the manufacturing plan is used in an additive manufacturing machine other than the additive manufacturing machine that was used to build the interim object [par. 0075 - processor 36 could be connected to multiple machines 14].
Regarding claim 51, Budge discloses finishing instructions in the manufacturing plan provide for a finishing operation [see plan in fig. 3] that differs from the finishing operation used to produce the one completed object [see par. 0076].
Regarding claim 52, Budge discloses finishing instructions provide for a type of detergent to be used in a finishing machine [par. 0076 - cleaning].
Regarding claim 53, Budge discloses the finishing instructions provide for a duration of operation of a finishing machine [par. 0076 - cleaning].
Regarding claim 54, Budge discloses the finishing instruction provide for temperature to be used in a finishing machine [par. 0051 - post-processing activities (e.g., coating, sintering, machining, templating, electronics pick/place, etc.)]
Regarding claim 55, Budge discloses finishing instructions provide for a type if abrasive media to be used in a finishing machine [par. 0076 – machining, cleaning].
Regarding claim 56, Budge discloses the finishing instructions provide for a speed of operation to be used in a finishing machine [par. 0076 - machining].
Regarding claim 57, Budge discloses the additive manufacturing process comprises one or more of fused deposition modeling, material jetting, stereo lithography, selective laser sintering, high-speed sintering, direct metal laser sintering, or layered object manufacturing [see fig. 1; par. 0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge as applied to claim 42 above.
Regarding claim 47, Budge does not teach modified building instructions include a change in support material.  However, examiner takes official notice that such feature is old and well known in the art of 3D printing.   Before the effective filing data of the claimed invention, one of ordinary skill in the art would motivated to provide such well known feature in order to prevent deformation.
Claims 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge as applied to claim 42 above, and further in view of Penny.
Regarding claim 49, Budge teaches updating of the CAD Module may include, among other things, adjustments of data 46 and/or associated maps/algorithms (e.g., adjustments of hardness relationships, tensile relationships, density relationships, material-type relationships, processing parameter relationships, etc.) that are stored within memory 42 and relied upon by apps 48 to generate the possible designs, to generate the possible plans, and/or to optimize the designs and plans.  Budge does not expressly teach modified building instructions include a change in build temperature.  
Penny teaches a systems, devices, and methods for additive manufacturing are provided that allow for components being manufactured to be assessed during the printing process.  As a result, changes to a print plan can be considered, made, and implemented during the printing process.  Specifically, Penny teaches modified building instructions include a change in build temperature.  
[0014] Other examples of adjustments to the build plan that can be made by the controller include at least one of: (1) altering one or more laser scan parameters of the AM printer to achieve at least one of a desirable thermal gradient or a time derivative temperature within a defined region of the three-dimensional object (i.e., the build surface); (2) selectively re-heating at least a portion of at least one layer of the plurality of layers to achieve at least one of a desirable thermal profile, thermal gradient, or a time derivative of temperature within a defined region of the three-dimensional object (i.e., the build surface); and (3) adjusting a temperature of at least one of a melt pool of the AM printer or at least a portion of at least one layer of the plurality of layers to alter at least one of a microstructure, residual stress, or surface roughness of a defined region of the 3D object. Achieving a desirable thermal profile can be as simple as heating a portion of the layer to a target temperature, i.e., melting it. Still further non-limiting examples include adjusting an energy profile of a first layer of the AM printer to maintain a desired temperature gradient about a portion of one or more lasers of the plurality of lasers that is melted by a second laser of the AM printer. 


Regarding claim 48, Penny teaches modified building instructions include a change in build speed [par. 0009 – an adjustment of the build plan by the controller includes at least one of adjusting the scan speed, the laser power, the toolpath, the spot size, or the rate of heating or cooling a material(s) being fused or deposited in one or more layers of the plurality of layers in response to the measured parameter(s)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115